DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	This communication is in response to claims 1-20 filed on 04/23/2021.

Claim Objections
	Claims 1, 7, 12 and 20 are objected to because of the following informalities:  

2.	Claims 1, 12 and 20 recite “the topics” in the external domain in the first subscribe limitation of the claims. Although these recitations are understood to refer to the “one or more topics in an external domain” previously disclosed in the same limitation, Applicant is urged to amend “the topics” to “the one or more topics” in order to provide clear and consistent antecedent basis.

3.	Claim 7 recites “the first and second topics”. Although this recitation is understood to refer to “the first topic or a second topic” of the internal domain recited in claim 1, from which claim 7 depends, Applicant is urged to amend “the first and second topics” to “the first topic and the second topic” in order to provide clear and consistent antecedent basis.

4.	Claim 20 recites, in the preamble, “the computer readable medium” comprising computer executable instructions. Although this recitation is understood to refer to the non-transitory computer readable medium previously recited in the preamble, Applicant is urged to include “non-transitory” in the second reference to “the computer readable medium” in order to provide clear and consistent antecedent basis.

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Specifically, for the following reasons:

5. 	Claims 1, 12 and 20 recite “the one or more topics in the internal domain” in the second subscribe limitation of the claims. However, the previous subscribe limitation in these claims only discloses “one or more topics in an external domain” and “topics in an internal domain”. Therefore, there is improper antecedent basis for “the one or more topics in the internal domain” and it is unclear whether this recitation is intended to refer to the “one or more topics” in the external domain or the “topics” in the internal domain. 
	For purposes of examination, “the one or more topics in the internal domain” are interpreted as referring to “the topics in the internal domain”.
Claims 2-11 and 13-29 are rejected in view of their respective dependencies from claims 1 and 12.

6. 	Claims 1, 12 and 20 recite sending the incoming message to the first topic of the internal domain and detect an outgoing message from the first topic of a second topic of the internal domain. It is unclear how a message can be sent to or received from a topic itself, which is understood to represent a particular subject of discourse.
	For purposes of examination, it is interpreted that incoming messages are sent based on subscriptions to the first topic and that the detected outgoing messages are associated with the first topic or a second topic.
Claims 2-11 and 13-29 are rejected in view of their respective dependencies from claims 1 and 12.

7.	Claims 2, 4, 6, 8, 13, 15, 17 and 18 recite instances of “the topics”, however independent claims 1 and 12, from which these claims depend, disclose “one or more topics in an external domain”, “topics in an internal domain”, “one or more topics in the internal domain”, “a first topic by a first external microservice”, “the first topic of the internal domain”, and “the first topic or a second topic of the internal domain”. It is therefore unclear which topics “the topics” in subsequent claims are intended to refer to.
	For purposes of examination, “the topics” are interpreted as referring to any of the previously disclosed topics.
	Claims 7, 9 and 19 are rejected in view of their respective dependencies from claims 6, 8 and 18.

8.	Claims 3 and 14 recite “the outgoing messages from the internal domain”. There is insufficient antecedent basis for plural outgoing messages. Specifically, claims 1 and 12, from which claims 3 and 14 depend, only disclose one single outgoing message from the internal domain which is detected and published.
	For purposes of examination “the outgoing messages” (plural) in claims 3 and 14 are interpreted as “the outgoing message” (singular).
	Claims 4, 5, 15 and 16 are rejected in view of their respective dependencies from claims 3 and 14.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

9.	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Deguchi (US 2017/0039501) in view of Oberhauser et al. (Microflows: Enabling Agile Business Process Modeling to Orchestrate Semantically-Annotated Microservices).

Regarding claim 1, Deguchi teaches a device for integrating external services into process workflow environments, the device comprising: 
a processor; 
a communications module coupled to the processor; and 
a memory coupled to the processor, the memory storing computer executable instructions that when executed by the processor cause the processor to: 
subscribe to one or more topics in an external domain coupled to at least one external service (The service device 50 is configured as a device that provides various kinds of services required in the world of everyday life and industrial society, [0056]) to be notified of incoming messages (The end notice reception unit 74 of the workflow management apparatus 12 subscribes the operation end notice from the stage broker 16 (S60), [0096]; The end notice reception unit 74 of the workflow management apparatus 12 subscribes the operation end notice from the stage broker (S72), [0098]), the topics in the external domain being mapped to topics in an internal domain (each topic name defined beforehand for a predetermined stage in which the corresponding IOT device 11 is to be operated is registered in the stage broker 16 and the data broker 17, [0084]) coupled to a message broker for routing messages within the internal domain (The broker 15 is configured as an apparatus that manages data transmission/reception between apparatuses using the PUB-SUB scheme, [0059]); 
subscribe to the one or more topics in the internal domain to be notified of outgoing messages to the at least one external service (The air conditioner controller 42 subscribes the current stage information from the stage broker 16 (S52), [0095]; The illumination device controller 44 subscribes the current stage information from the stage broker 16 (S64), [0097]); 
detect an incoming message published to a first topic by a first external service (the air condition controller 42 publishes, to the stage broker 16, an operation end notice with respect to the air conditioner control stage (S58), [0096]); 
send the incoming message to the first topic of the internal domain (The end notice reception unit 74 of the workflow management apparatus 12 subscribes the operation end notice from the stage broker 16 (S60), [0096]); 
detect an outgoing message from the first topic or a second topic of the internal domain (the stage notification unit 72 of the workflow management apparatus 12 publishes, to the stage broker 16, the current stage information having an appended topic indicating illumination control stage (S62), [0097]); and 
publish the outgoing message to the first external service or another external service via a corresponding topic in the external domain (The illumination device controller 44 subscribes the current stage information from the stage broker 16 (S64), [0097]).  
	However, Deguchi does not explicitly disclose a microservice.
	Oberhauser teaches at least one external microservice (one observable agility trend is the widespread application of the microservice architecture style, section 1 Introduction).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to recognize microservices in the system/method of Deguchi as suggested by Oberhauser as a popular software architecture for partitioning business logic into services that can be rapidly and individually developed and deployed. One would be motivated to combine these teachings to enhance the functionalities and applications of the workflow management. 

Regarding claim 2, Deguchi teaches the device of claim 1, wherein the computer executable instructions further cause the processor to: 
save state information to a state service to persist changes to the topics while executing a process workflow (The data storage unit 80 includes workflow information holding unit 82 and a stage information holding unit 84. The workflow information holding unit 82 holds the upstream/downstream relation between the stages defined in the workflow and the conditions according to which each stage is to be transited to the next stage, [0067]).  

Regarding claim 3, Deguchi teaches the device of claim 1, wherein the outgoing messages from the internal domain are detected by subscribing to an internal message broker that is configured to route messages within the internal domain (The air conditioner controller 42 subscribes the current stage information from the stage broker 16 (S52), [0095]; The illumination device controller 44 subscribes the current stage information from the stage broker 16 (S64), [0097]).  

Regarding claim 4, Deguchi teaches the device of claim 3, wherein the internal message broker is stateless and wherein the computer executable instructions further cause the processor to: 
save state information to a state service to persist changes to the topics while executing a process workflow (The data storage unit 80 includes workflow information holding unit 82 and a stage information holding unit 84. The workflow information holding unit 82 holds the upstream/downstream relation between the stages defined in the workflow and the conditions according to which each stage is to be transited to the next stage, [0067]).  

Regarding claim 5, Deguchi teaches the device of claim 3, wherein the internal message broker subscribes to topics in the internal domain from all non-service tasks to be notified of internal messages (Each temperature sensor 22 publishes, to the stage broker 16, an operation end notice indicating the end of the temperature acquisition stage (S10), [0086]; Each illuminance sensor 24 publishes, to the stage broker 16, an operation end notice for the illuminance acquisition stage (S18), [0087]; The temperature calculation node 32 publishes, to the stage broker 16, an operation end notice for the average temperature calculation stage (S32), [0092]; The illuminance calculation node 34 publishes an operation end notice for the lowest illuminance calculation stage to the stage broker 16 (S44), [0093]).  

Regarding claim 6, Deguchi teaches the device of claim 1, wherein the topics are arranged into a plurality of subprocesses (the multiple agents assigned to the same task stage execute the task in parallel, [0034]).  

Regarding claim 7, Deguchi teaches the device of claim 6, wherein the first and second topics are part of separate subprocesses (Each of the multiple temperature sensors 22 subscribes, from the stage broker 16, the current stage information with the appended topic indicating the temperature acquisition stage (S6), [0086]; As another operation performed in parallel, each of the multiple illuminance sensors 24 subscribes, from the stage broker 16, the current stage information with an appended topic indicating the illuminance acquisition stage (S14), [0087]).  

Regarding claim 8, Deguchi does not explicitly disclose the device of claim 1, wherein the topics have corresponding workflow tasks that have been translated for a process workflow environment from a workflow graph to a file and data interchange format.  
	Oberhauser teaches wherein topics have corresponding workflow tasks that have been translated for a process workflow environment from a workflow graph to a file and data interchange format (parses BPMN 2.0 files, automatically extracting the start and end node (goal) and any constraints, generating a Microflow JSON file, section 4.1 BPMN Transformation).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to transform BPMN to JSON in the system/method of Deguchi as suggested by Oberhauser in order to utilize a lightweight semantic format. One would be motivated to combine these teachings because JSON uses human readable text and is easy for machines to parse and generate. 

Regarding claim 9, Deguchi does not explicitly disclose the device of claim 8, wherein a workflow graph is translated from a business process model and notation (BPMN) format to a JavaScript object notation (JSON) file and data interchange format.  
	Oberhauser teaches wherein the workflow graph is translated from a business process model and notation (BPMN) format to a JavaScript object notation (JSON) file and data interchange format (parses BPMN 2.0 files, automatically extracting the start and end node (goal) and any constraints, generating a Microflow JSON file, section 4.1 BPMN Transformation).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to transform BPMN to JSON in the system/method of Deguchi as suggested by Oberhauser in order to utilize a lightweight semantic format. One would be motivated to combine these teachings because JSON uses human readable text and is easy for machines to parse and generate.

Regarding claim 10, Deguchi teaches the device of claim 1, wherein the first external service publishes a data intake task (When the task of the agent ends, the agent publishes a notice of the end of the task stage and the required management information to the management broker, [0031]).
	However, Deguchi does not explicitly disclose a microservice.
	Oberhauser teaches a first external microservice (one observable agility trend is the widespread application of the microservice architecture style, section 1 Introduction).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to recognize microservices in the system/method of Deguchi as suggested by Oberhauser as a popular software architecture for partitioning business logic into services that can be rapidly and individually developed and deployed. One would be motivated to combine these teachings to enhance the functionalities and applications of the workflow management. 

Regarding claim 11, Deguchi teaches the device of claim 1, wherein the first external service publishes a service task (When the task of the agent ends, the agent publishes a notice of the end of the task stage and the required management information to the management broker, [0031]).  
However, Deguchi does not explicitly disclose a microservice.
	Oberhauser teaches a first external microservice (one observable agility trend is the widespread application of the microservice architecture style, section 1 Introduction).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to recognize microservices in the system/method of Deguchi as suggested by Oberhauser as a popular software architecture for partitioning business logic into services that can be rapidly and individually developed and deployed. One would be motivated to combine these teachings to enhance the functionalities and applications of the workflow management. 

Regarding claim 12, Deguchi teaches a method of integrating external services into process workflow environments, the method comprising: 
subscribing to one or more topics in an external domain coupled to at least one external service (The service device 50 is configured as a device that provides various kinds of services required in the world of everyday life and industrial society, [0056]) to be notified of incoming messages (The end notice reception unit 74 of the workflow management apparatus 12 subscribes the operation end notice from the stage broker 16 (S60), [0096]; The end notice reception unit 74 of the workflow management apparatus 12 subscribes the operation end notice from the stage broker (S72), [0098]), the topics in the external domain being mapped to topics in an internal domain (each topic name defined beforehand for a predetermined stage in which the corresponding IOT device 11 is to be operated is registered in the stage broker 16 and the data broker 17, [0084]) coupled to a message broker for routing messages within the internal domain (The broker 15 is configured as an apparatus that manages data transmission/reception between apparatuses using the PUB-SUB scheme, [0059]); 
subscribing to the one or more topics in the internal domain to be notified of outgoing messages to the at least one external service (The air conditioner controller 42 subscribes the current stage information from the stage broker 16 (S52), [0095]; The illumination device controller 44 subscribes the current stage information from the stage broker 16 (S64), [0097]); 
detecting an incoming message published to a first topic by a first external service (the air condition controller 42 publishes, to the stage broker 16, an operation end notice with respect to the air conditioner control stage (S58), [0096]); 
sending the incoming message to the first topic of the internal domain (The end notice reception unit 74 of the workflow management apparatus 12 subscribes the operation end notice from the stage broker 16 (S60), [0096]); 
detecting an outgoing message from the first topic or a second topic of the internal domain (the stage notification unit 72 of the workflow management apparatus 12 publishes, to the stage broker 16, the current stage information having an appended topic indicating illumination control stage (S62), [0097]); and 
publishing the outgoing message to the first external service or another external service via a corresponding topic in the external domain (The illumination device controller 44 subscribes the current stage information from the stage broker 16 (S64), [0097]).  
	However, Deguchi does not explicitly disclose a microservice.
	Oberhauser teaches at least one external microservice (one observable agility trend is the widespread application of the microservice architecture style, section 1 Introduction).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to recognize microservices in the system/method of Deguchi as suggested by Oberhauser as a popular software architecture for partitioning business logic into services that can be rapidly and individually developed and deployed. One would be motivated to combine these teachings to enhance the functionalities and applications of the workflow management. 

Regarding claim 13, Deguchi teaches the method of claim 12, further comprising: 
saving state information to a state service to persist changes to the topics while executing a process workflow (The data storage unit 80 includes workflow information holding unit 82 and a stage information holding unit 84. The workflow information holding unit 82 holds the upstream/downstream relation between the stages defined in the workflow and the conditions according to which each stage is to be transited to the next stage, [0067]).  

Regarding claim 14, Deguchi teaches the method of claim 12, wherein the outgoing messages from the internal domain are detected by subscribing to an internal message broker that is configured to route messages within the internal domain (The air conditioner controller 42 subscribes the current stage information from the stage broker 16 (S52), [0095]; The illumination device controller 44 subscribes the current stage information from the stage broker 16 (S64), [0097]).  

Regarding claim 15, Deguchi teaches the method of claim 14, wherein the internal message broker is stateless and the method further comprising: CPST Doc: 350927.1 
- 39 -saving state information to a state service to persist changes to the topics while executing a process workflow (The data storage unit 80 includes workflow information holding unit 82 and a stage information holding unit 84. The workflow information holding unit 82 holds the upstream/downstream relation between the stages defined in the workflow and the conditions according to which each stage is to be transited to the next stage, [0067]).  

Regarding claim 16, Deguchi teaches the method of claim 14, wherein the internal message broker subscribes to topics in the internal domain from all non-service tasks to be notified of internal messages (Each temperature sensor 22 publishes, to the stage broker 16, an operation end notice indicating the end of the temperature acquisition stage (S10), [0086]; Each illuminance sensor 24 publishes, to the stage broker 16, an operation end notice for the illuminance acquisition stage (S18), [0087]; The temperature calculation node 32 publishes, to the stage broker 16, an operation end notice for the average temperature calculation stage (S32), [0092]; The illuminance calculation node 34 publishes an operation end notice for the lowest illuminance calculation stage to the stage broker 16 (S44), [0093]).  

Regarding claim 17, Deguchi teaches the method of claim 12, wherein the topics are arranged into a plurality of subprocesses (the multiple agents assigned to the same task stage execute the task in parallel, [0034]).  

Regarding claim 18, Deguchi does not explicitly disclose the method of claim 12, wherein the topics have corresponding workflow tasks that have been translated for a process workflow environment from a workflow graph to a file and data interchange format.  
	Oberhauser teaches wherein topics have corresponding workflow tasks that have been translated for a process workflow environment from a workflow graph to a file and data interchange format (parses BPMN 2.0 files, automatically extracting the start and end node (goal) and any constraints, generating a Microflow JSON file, section 4.1 BPMN Transformation).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to transform BPMN to JSON in the system/method of Deguchi as suggested by Oberhauser in order to utilize a lightweight semantic format. One would be motivated to combine these teachings because JSON uses human readable text and is easy for machines to parse and generate. 

Regarding claim 19, Deguchi does not explicitly disclose the method of claim 18, wherein a workflow graph is translated from a business process model and notation (BPMN) format to a JavaScript object notation (JSON) file and data interchange format.  
	Oberhauser teaches wherein the workflow graph is translated from a business process model and notation (BPMN) format to a JavaScript object notation (JSON) file and data interchange format (parses BPMN 2.0 files, automatically extracting the start and end node (goal) and any constraints, generating a Microflow JSON file, section 4.1 BPMN Transformation).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to transform BPMN to JSON in the system/method of Deguchi as suggested by Oberhauser in order to utilize a lightweight semantic format. One would be motivated to combine these teachings because JSON uses human readable text and is easy for machines to parse and generate.
 
Regarding claim 20, Deguchi teaches a non-transitory computer readable medium for integrating external services into process workflow environments, the computer readable medium comprising computer executable instructions for: 
subscribing to one or more topics in an external domain coupled to at least one external service (The service device 50 is configured as a device that provides various kinds of services required in the world of everyday life and industrial society, [0056]) to be notified of incoming messages (The end notice reception unit 74 of the workflow management apparatus 12 subscribes the operation end notice from the stage broker 16 (S60), [0096]; The end notice reception unit 74 of the workflow management apparatus 12 subscribes the operation end notice from the stage broker (S72), [0098]), the topics in the external domain being mapped to topics in an internal domain (each topic name defined beforehand for a predetermined stage in which the corresponding IOT device 11 is to be operated is registered in the stage broker 16 and the data broker 17, [0084]) coupled to a message broker for routing messages within the internal domain (The broker 15 is configured as an apparatus that manages data transmission/reception between apparatuses using the PUB-SUB scheme, [0059]); 
subscribing to the one or more topics in the internal domain to be notified of outgoing messages to the at least one external service (The air conditioner controller 42 subscribes the current stage information from the stage broker 16 (S52), [0095]; The illumination device controller 44 subscribes the current stage information from the stage broker 16 (S64), [0097]); 
detecting an incoming message published to a first topic by a first external service (the air condition controller 42 publishes, to the stage broker 16, an operation end notice with respect to the air conditioner control stage (S58), [0096]); 
CPST Doc: 350927.1- 40 -sending the incoming message to the first topic of the internal domain (The end notice reception unit 74 of the workflow management apparatus 12 subscribes the operation end notice from the stage broker 16 (S60), [0096]); 
detecting an outgoing message from the first topic or a second topic of the internal domain (the stage notification unit 72 of the workflow management apparatus 12 publishes, to the stage broker 16, the current stage information having an appended topic indicating illumination control stage (S62), [0097]); and 
publishing the outgoing message to the first external service or another external service via a corresponding topic in the external domain (The illumination device controller 44 subscribes the current stage information from the stage broker 16 (S64), [0097]).
However, Deguchi does not explicitly disclose a microservice.
	Oberhauser teaches at least one external microservice (one observable agility trend is the widespread application of the microservice architecture style, section 1 Introduction).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to recognize microservices in the system/method of Deguchi as suggested by Oberhauser as a popular software architecture for partitioning business logic into services that can be rapidly and individually developed and deployed. One would be motivated to combine these teachings to enhance the functionalities and applications of the workflow management. 


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Casati et al.			US 7,240,324 – employing a publish and subscribe event notification to enable workflows to interact.

Darugar et al.		US 7,349,980 – facilitating a publication/subscription system in a Web services environment.

Jaiswal et al.			US 2005/0044127 – utilizing a broker to send subscribed information to a local or remote domain.

Aziz et al.			US 2006/0074714 – subscribing to event types during execution of a workflow instance.

Eisenberger et al.		US 2006/0155581 – subscribing to topics and receiving data of interest from local or remote entities.

Cooper			US 2010/0131554 – clients subscribing to topics from remote servers.

Smith et al.			US 2010/0254395 – message broker routing messages between components by providing a publish/subscribe service.

Ben-Ezra et al.		US 2015/0312179 – service instances and clients subscribing and publishing messages to respective topics.

Raikov et al.			US 2019/0354411 – subscribers interested in a particular type of event can subscribe to the respective event topic.

Yegorin			US 2020/0067903 – a publish-subscribe message system using a message broker between external and internal clients.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADHU WOOLCOCK whose telephone number is (571)270-3629. The examiner can normally be reached Tuesday, Thursday 9-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Parry can be reached on 571-272-8328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MADHU WOOLCOCK
Examiner
Art Unit 2451



/MADHU WOOLCOCK/Primary Examiner, Art Unit 2451